Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Election/Restrictions
Applicant's traversal of the Restriction Requirement filed September 30, 2020 in the reply filed on November 30, 2020 has been considered and is persuasive.  As such, the Restriction Requirement is withdrawn.


Response to Amendment 

	Applicant’s amendment filed June 22, 2020 has been fully considered and entered.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8-10, 12-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed June 22, 2020, see pages 9-17, with response to the prior art rejections set forth in the Office Action mailed on March 20, 2020 have been fully considered and are persuasive.  As such, all rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 25, 2021